[gsky3q2020ex10_4001.jpg]
Exhibit 10.4 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM
THE EXHIBIT BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED. AMENDMENT NO. 8 TO SECOND AMENDED AND
RESTATED SERVICING AGREEMENT This AMENDMENT NO. 8 TO SECOND AMENDED AND RESTATED
SERVICING AGREEMENT (this “Amendment”), dated as of August 17, 2020 (the
“Effective Date”), by and among GreenSky, LLC, a Georgia limited liability
company (“Servicer”), GreenSky Servicing, LLC, a Georgia limited liability
company (“GreenSky Servicing”), and Truist Bank (successor by merger to SunTrust
Bank), a North Carolina banking corporation (“Lender”). WITNESSETH: WHEREAS,
Servicer, GreenSky Servicing and Lender previously entered into that certain
Second Amended and Restated Servicing Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “LSA”), dated as of
December 31, 2016; WHEREAS, Servicer, GreenSky Servicing and Lender desire to
amend the LSA to modify certain terms therein; and WHEREAS, pursuant to Section
12.01 of the LSA, Servicer, GreenSky Servicing and Lender agree to amend the LSA
pursuant to the terms and conditions set forth herein. NOW, THEREFORE, in
consideration of the mutual agreements herein contained and other good and
valuable consideration, receipt and sufficiency of which are hereby acknowledged
by the parties hereto agree as follows: Section 1. Definitions. Capitalized
terms not otherwise defined herein shall have the meanings given to them in the
LSA. Section 2. Amendments to the LSA. a. Section 2.01(d) is hereby deleted in
its entirety and the following is substituted in lieu thereof: “(d) To the
extent consistent with the Servicing Standard and as agent for Lender, and in
Lender’s name, Servicer shall have authority to do all things on behalf of
Lender in connection with Servicing that are reasonably necessary or desirable.
Such authority includes, without limitation, filing chargebacks with the
applicable payment card network, enforcing contractual rights to reimbursement
or refunds from Program Merchants and Sponsors, and crediting Borrower(s)
accounts. Notwithstanding the foregoing, until a Loan is ninety (90) or more
calendar days past due, and thereafter until Lender has been compensated for the
related Portfolio Credit Loss, Servicer shall not, without the prior written
approval of Lender (which approval may be via email and may be for a single Loan
or for



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_4002.jpg]
multiple Loans subject to similar circumstances), (i) modify the material terms
of the Loans, including, but not limited to, interest rate and maturity date,
(ii) waive Borrower payment delinquencies, (iii) outsource collection of any
Loan to a third party, except as permitted in Schedule B or to a Subsidiary of
Servicer or (iv) take formal action or institute a Proceeding with respect to a
Loan, it being acknowledged that Servicer may, without the prior written
approval of Lender, take such actions set forth in (i) and (ii) above with
respect to a Loan that is ninety (90) or more calendar days past due after
Lender has been compensated for the related Portfolio Credit Loss. For the
avoidance of doubt, to the extent legal title of a Loan has been effectively
transferred out of Lender’s name pursuant to the terms of this Servicing
Agreement, Servicer’s actions with respect to such Loan shall (i) no longer be
governed by this Servicing Agreement and (ii) not be restricted. (i)
Notwithstanding the generality of the foregoing, for Lender’s benefit, Lender
authorizes Servicer to settle all Borrower complaints and disputes on behalf of,
and in the name of, Lender, provided that any individual settlement (a) does not
involve a total amount (principal, Billed but unpaid interest, finance charges,
and fees) of more than $20,000.00 and (b) does not involve a signed release from
further liability of the Borrower or admission of liability of Lender or
Servicer as agent of Lender. In the event that any such settlement amount would
exceed $20,000.00 or require any such release or admission, Servicer will obtain
advance settlement authority from Lender. Regardless of settlement amount, all
settlement agreements and releases with respect to Loans for which Lender holds
legal title shall require the prior written consent of Lender and shall be
documented using settlement and release agreements in form and substance
satisfactory to Lender. (ii) Servicer and Lender agree that Servicer’s
modification of the terms of a Loan, waiver of Borrower payment delinquencies
pursuant to this Section 2.01(d) or other settlement shall have no effect upon
the treatment of the Outstanding Balance of such Loan as a Portfolio Credit
Loss, unless Lender has approved such modification, waiver, or other settlement
and Servicer and Lender have agreed that the Outstanding Balance of such Loan
will not become a Portfolio Credit Loss as a result of such modification,
waiver, or other settlement or the event being addressed by such modification,
waiver, or other settlement (which approval and agreement shall be in writing
(which may be via email) and may be for a single Loan or applied to multiple
Loans subject to similar circumstances).” b. Section 3.01(f)(v) is hereby
deleted in its entirety and the following is substituted in lieu thereof:
[*****] 2



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_4003.jpg]
Section 3. Representations of Servicer, GreenSky Servicing and Lender. Each of
Servicer, GreenSky Servicing and Lender hereby represents and warrants to the
parties hereto that as of the date hereof each of the representations and
warranties contained in the LSA are true and correct as of the date hereof and
after giving effect to this Amendment (except to the extent that such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date). Section 4. Conditions
Precedent. The effectiveness of this Amendment is subject to the receipt by the
parties hereto of a fully executed counterpart of this Amendment from each
party. Section 5. Amendment. The parties hereto hereby agree that the provisions
and effectiveness of this Amendment shall apply to the LSA as of the date
hereof. Except as amended by this Amendment, the LSA remains unchanged and in
full force and effect. This Amendment shall constitute a transaction document.
Section 6. Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument. The delivery of an executed counterpart hereof by facsimile or
.pdf shall constitute delivery of an executed counterpart hereof. Section 7.
Captions. The headings of the Sections of this Amendment are for convenience of
reference only and shall not modify, define, expand or limit any of the terms or
provisions of this Amendment. Section 8. Successors and Assigns. The terms of
this Amendment shall be binding upon, and shall inure to the benefit of the
parties and their respective successors and permitted assigns. Section 9.
Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. [Signatures
appear on following page.] 3



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_4004.jpg]
IN WITNESS WHEREOF, Servicer, Lender and GreenSky Servicing have each caused
this Amendment to be duly executed by their respective duly authorized officers
as of the Effective Date first mentioned above. GREENSKY, LLC By: /s/ Timothy D.
Kaliban Name: Timothy D. Kaliban Title: President GREENSKY SERVICING, LLC By:
/s/ Timothy D. Kaliban Name: Timothy D. Kaliban Title: President TRUIST BANK By:
/s/ Marie Daniel Name: Marie Daniel Title: Senior Vice President



--------------------------------------------------------------------------------



 